ROBERT W. WINTER, JR., Assistant Director, Board of Regents of StateUniversities *Page 8 
You have requested by opinion as to whether the Wisconsin State University-River Falls mobile home park falls within the provisions of sec. 66.058, Stats., as amended.
In my opinion, the Wisconsin State University at River Falls, which is an arm of the state agency, Board of Regents of State Universities, is not subject to the provisions of sec. 66.058, Stats., and therefore need not be licensed or pay the annual license fee.
It is well settled law that general statutes and ordinances do not bind the state or any of its agencies unless the legislative intent clearly appears to include the state. State ex rel. Martin v. Reis (1939),230 Wis. 683, 284 N.W. 580; Kenosha v. State (1966), 35 Wis.2d 317; 56 OAG 225.
The rationale behind this general rule of law was stated in Fulton v.State Annuity and Investment Board (1931), 204 Wis. 355, 361, as being:
"The purpose of the rule relied on by appellant, that general statutes are not to be construed to include to its hurt the state, is to prevent interference with the exercise of authority in the administration of the affairs of state or community. * * *"
Further, sec. 66.058 (2) (a), Stats., reads in part:
"It shall be unlawful for any person to maintain or operate * * * any mobile home park unless such person shall first obtain * * * a license therefor. * * *"
"Person" is defined in sec. 66.058 (1) (d), Stats., as being any natural individual, firm, trust, partnership, association or corporation.
Clearly, under the above-quoted language of the statute, there is no legislative intent either expressed or implied to include the sovereign.
Additionally you have asked "Need the tenants pay the monthly mobile home fee?"
The answer to this question is considerably more difficult. The statute, as amended by ch. 495, Laws of 1969, imposes a *Page 9 
tax on each occupant. Whether an occupant of a mobile home in a state-owned park is liable for this tax is a question that does not directly involve the Board of Regents of State Universities. Under these circumstances, I would be in the position, if I were to answer such request, of advising the private occupants as to their tax liability to the local taxing authority. Under the law, this office cannot assume such responsibility.
Under these circumstances, I must respectfully decline to answer this question.
RWW:CAB